EXHIBIT 10.35

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”) is made this     day of
            , 20    , by and between Arthur J. Gallagher & Co., a Delaware
corporation (the “Company”), and                      (the “Employee”).

 

WHEREAS, the Company desires to grant an award of Restricted Stock to the
Employee under and pursuant to the Company’s Restricted Stock Plan (the “Plan”);
and

 

WHEREAS, the Company desires to evidence the award of Restricted Stock to the
Employee and to have the Employee acknowledge the terms and conditions of the
award of Restricted Stock by this Restricted Stock Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved this award of Restricted Stock;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and this Restricted Stock Agreement, the Company hereby grants to the Employee,
on the terms and conditions set forth herein, a Restricted Stock award with
respect to              shares of common stock, $1.00 par value, of the Company.

 

2. Vesting. This award of Restricted Stock shall vest [vesting schedule varies
by award]. The restrictions set forth in this paragraph shall apply to
Restricted Stock until the Restricted Stock vests. Subject to the provisions of
this Restricted Stock Agreement, the grant of Restricted Stock may not be
revoked.

 

The Employee shall not have a beneficial ownership interest in, or any of the
rights and privileges of a stockholder as to, such Restricted Stock, including
the right to receive dividends and the right to vote such Restricted Stock until
such Restricted Stock vests in accordance with the terms of this Restricted
Stock Agreement. An account established by the Company on behalf of the Employee
shall be credited with the amount of all dividends that would have been paid on
the shares of Restricted Stock if such shares were actually held by the Employee
(“Dividend Equivalents”). Notwithstanding the foregoing, the Employee shall not
be entitled to delivery of the stock certificate or Dividend Equivalents on the
Restricted Stock until the shares have vested; the Restricted Stock may not be
sold, transferred, assigned, pledged, or otherwise encumbered or disposed of
until vested; all of the unvested Restricted Stock shall be forfeited and all
rights of the Employee to such unvested Restricted Stock shall terminate without
further obligation on the part of the Company under the circumstances set forth
in the next paragraph; and all unvested Restricted Stock shall vest under the
circumstances set forth in the next paragraph.

 

Any unvested portion of the award of Restricted Stock will become fully earned,
vested and distributable in the event a Employee dies or becomes permanently and
totally disabled. In order to earn and vest in the award of Restricted Stock,
the Employee must at the time of vesting either (i)

 



--------------------------------------------------------------------------------

remain employed as an active, regular, full-time employee through the vesting
date, (ii) have retired at age 55 or older; (iii) qualify for severance under
the ARTHUR J. GALLAGHER & CO. SEVERANCE PAY PLAN, or (iv) have been terminated
by the Company for any reason other than for cause. Termination “for cause”
shall include a termination based on management’s determination that the
Employee has:

 

  •   Committed any dishonest or fraudulent act to the detriment of the Company;

 

  •   Been convicted of any felony or crime involving moral turpitude;

 

  •   Been insubordinate;

 

  •   Failed to perform his or her duties to the expectation of management;

 

  •   Violated any policy or procedure established by management; or

 

  •   Lost any professional licenses required for the performance of the
Employee’s duties.

 

3. Payment of Restricted Stock. On the vesting dates of each grant of Restricted
Stock or at such earlier time as provided for in the preceding paragraph hereof
or as the Company may determine, all restrictions applicable to the Restricted
Stock vesting on that date shall lapse and a stock certificate for a number of
shares of Common Stock equal to the number of vested shares, free of all
restrictions, shall be issued or delivered to the Employee or his beneficiary or
estate, as the case may be, upon the request of such person. The Company shall
not be required to deliver any fractional share of Common Stock but shall pay in
cash, in lieu thereof, the fair market value (measured as of the date the
restrictions lapse) of such fractional share to the Employee or his beneficiary
or estate, as the case may be. If an amount is payable by the Employee to the
Company under applicable income tax laws in connection with the lapse of such
restrictions, the Company may, in its discretion and subject to such rules as it
may adopt, permit the Employee to make such payment, in whole or in part, by
electing to authorize the Company to transfer to the Company shares of
Restricted Stock otherwise deliverable to the Employee having a fair market
value equal to the amount to be paid under such income tax laws.

 

4. Regulatory Approvals and Listing. The Company shall not be required to issue
or deliver any certificate or certificates for shares of Common Stock upon the
vesting of Restricted Stock granted hereby prior to (i) the obtaining of any
approval from any governmental agency which the Company shall, in its sole
discretion, determine to be necessary or advisable, (ii) the admission of such
shares to listing on any stock exchange on which the Common Stock may then be
listed, and (iii) the completion of any registration or other qualification of
such shares under any state or Federal law or rulings or regulations of any
governmental body which the Company shall, in its sole discretion, determine to
be necessary or advisable.

 

5. Adjustment in Event of Changes in Capitalization. In the event of a
recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or shares of the
Company, the Board of Directors of the Company shall make such equitable
adjustments, designed to protect against dilution, as it may deem appropriate in
the number and kind of shares covered hereby.

 



--------------------------------------------------------------------------------

6. Change in Control. In the event of a change in control of the Company, as
defined below, this award of Restricted Stock shall immediately vest in full.
For all purposes of the Plan, a “change in control of the Company” occurs if:
(a) any person or group, as defined in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, is or becomes the beneficial owner,
directly or indirectly of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s outstanding securities then
entitled to vote for the election of directors; or (b) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election was previously so approved cease
for any reason to constitute at least a majority thereof; or (c) the
Stockholders of the Company shall approve the sale of all or substantially all
of the assets of the Company or any merger, consolidation, issuance of
securities or purchase of assets, the result of which would be the occurrence of
any event described in clause (a) or (b) above.

 

7. Beneficiary. The Restricted Stock shall be distributed to the Employee during
the lifetime of the Employee. The Employee may designate a beneficiary to
receive any undistributed Restricted Stock in the event of the death of the
Employee.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:     EMPLOYEE  

 